DETAILED ACTION
 
1.	This office action is a response to the Application/Control Number: 16/993,064 filed on 08/13/2020.

Claims Status
2.	This office action is based upon claims received on 11/12/2020, which replace all prior or other submitted versions of the claims.
	- Claims 1-20 are marked cancelled.
- Claims 21-40 are pending.
	- Claims 21-40 are rejected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
 
Information Disclosure Statement
5.            The information disclosure statement (IDS) submitted on 09/03/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
6.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

7.            Claims  21, 24-26, 29, 30, 33-35, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. (US-20220060286-A1) referenced hereafter as “Yoshioka”, in view of Park (US-11405144-B2) referenced hereafter as “Park”.
Regarding Claim 21. (New) Yoshioka teaches: An apparatus to be used in a user equipment (UE) () Yoshioka – FIG. 1-9 user apparatus 20 & FIG. 18 & ¶0101…. user apparatus 20 ), 
the apparatus comprising: processing circuitry, wherein to configure the UE for 5G-New Radio (NR) sidelink communications (Yoshioka – FIG. 1-9 PSCCH/PSSCH; ¶0121….5G…NR), the processing circuitry (Yoshioka - FIG. 18 & ¶0101 may be physically configured as a computer device that includes a processor 1001, a memory device 1002, an auxiliary storage device 1003) is to: 
decode configuration signaling indicating configurations of a resource (Yoshioka – FIG. 13 & ¶0068…..apparatus 20 that has received the SCI may report a corresponding HARQ response in the indicated PSFCH resource. The SCI that allocates a PSSCH may include a “PSFCH resource indicator” to indicate the PSFCH resource. The “PSFCH resource indicator” specifies one PSFCH resource included in a PSFCH resource set configured by an upper layer parameter; ¶0165…. “cell”, “carrier”, or the like in the present disclosure may be read as “BWP”; NOTE: apparatus 20 i.e. UE (such as UE#2 FIG.13) decodes SCI signaling that allocates a PSSCH i.e. receives and decodes configuration for PSSCH resources, and the SCI includes PSFCH resource indicator that specifies i.e. signals configuration for, one PSFCH resource included in a PSFCH resource set i.e. resource), the resource being for:
a transmission of a physical sidelink shared channel (PSSCH) or a reception of the PSSCH on a sidelink (SL) BWP; and a transmission or reception of a physical sidelink feedback channel (PSFCH) on the SL BWP (Yoshioka – FIG. 13 & ¶0068…..See above ; ¶0069…. SCI that allocates a PSSCH may include a “PSCCH-to-HARQ feedback timing indicator” or a “PSSCH-to-HARQ feedback timing indicator” to indicate a slot to perform a HARQ response; FIG. 12 & ¶0063…a PSFCH resource set; ¶0165…. “cell”, “carrier”, or the like in the present disclosure may be read as “BWP”; NOTE: SCI configures PSSCH i.e. configuration of resources for transmission or reception of PSSCH, indication of PSFCH from PFSCH resource set i.e. PSFCH resource set, for PSFCH resources for HARQ feedback transmission by UE depicted as receiving configured PSSCH, and HARQ reception by UE configured as transmitting the PSSCH where the PSSCH and PSFCH resources set i.e. is in a cell, carrier, i.e. PSSCH and PSFCH are in the same BWP utilized for SL); 
decode sidelink control information (SCI) received from a second UE via a physical sidelink control channel (PSCCH), the SCI indicating a sidelink resource of the resource for transmission of a transport block via the PSSCH (Yoshioka – FIG. 13 & ¶0068…See above; NOTE: apparatus 20 i.e. UE (UE#2 FIG.13) decodes SCI sent by a second UE (UE#1 FIG.13) i.e. a second UE via PSCCH (FIG. 13) that allocates a PSSCH i.e. a side link resource for transmission of a transport block via PSSCH), and a hybrid automatic repeat request (HARQ) feedback indicator for HARQ feedback information (FIG. 13 & ¶0068…..See above ; ¶0069….See above SCI that……..may include a “PSCCH-to-HARQ feedback timing indicator” or a “PSSCH-to-HARQ feedback timing indicator” to indicate a slot to perform a HARQ response; NOTE: the SCI that includes HARQ a feedback timing indicator i.e. a HARQ indicator for HARQ feedback information ); 
decode the PSSCH to obtain the transport block, the PSSCH received using a frequency resource assignment and a time resource assignment associated with the sidelink resource (Yoshioka – FIG. 13 & ¶0068…See above; NOTE: apparatus 20 i.e. UE (UE#2 FIG.13) decodes SCI sent by a second UE (UE#1 FIG.13) i.e. a second UE via PSCCH (FIG. 13) that allocates a PSSCH i.e. a side link resource for transmission of a transport block via PSSCH where FIG. 13 shows allocated PSSCH time frequency resources associated with this PSSCH i.e. sidelink resource); 
and encode the HARQ feedback information associated with the decoded PSSCH for transmission to the second UE using the PSFCH associated with the sidelink resource, based on the HARQ feedback indicator (Yoshioka – FIG. 13 & ¶0068 See above….. ; ¶0069 See above……SCI that allocates a PSSCH may ….. a “PSSCH-to-HARQ feedback timing indicator” to indicate a slot to perform a HARQ response; NOTE: PSFCH is encoded on PSFCH resource for feedback transmitted by UE receiving PSSCH indicated by SCI i.e. UE (UE#2 FIG. 13) that decodes PSSCH and subsequently encodes HARQ feedback, where the feedback is indicated by a PSSCH-to-HARQ feedback timing indicator” to indicate a slot to perform a HARQ response i.e. PSFCH associated with the PSSCH resource via i.e. based on the HARQ feedback indicator ), 
wherein the UE transmits the PSFCH (Yoshioka – FIG. 13 & ¶0068 See above….. ; ¶0069 See above……;NOTE: PSFCH is encoded on PSFCH resource for feedback transmitted by UE receiving PSSCH indicated by SCI i.e. UE (UE#2 FIG. 13) that decodes PSSCH and subsequently encodes HARQ feedback) with the HARQ feedback information in a first slot that includes PSFCH resources of the resource pool and is a number of slots after a last slot of the resource used for reception of the PSSCH (Yoshioka – FIG. 13 & ¶0068 See above….. ; ¶0069 See above……the position of the slot to perform the HARQ response is counted starting from the next slot of the PSCCH or PSSCH;NOTE: PSSCH-to-HARQ feedback timing indicator” included in SCI indicates a slot to perform a HARQ response i.e. a first slot that includes PSFCH resources (See FIG.13), where the position of the slot to perform the HARQ is counted starting from i.e. the position per the SCI HARQ indicator is a number of slots after the next slot of the PSSCH i.e. a last slot used for reception of PSSCH resources as indicated by SCI


    PNG
    media_image1.png
    462
    795
    media_image1.png
    Greyscale

); 
and  a memory coupled to the processing circuitry and configured to store the SCI (Yoshioka – FIG. 17 & ¶0095 receiver 220 receives a PSSCCH, PSSCH; ¶0096…. configuration unit 230 stores various items of configuration information received by the receiver 220 from …. the user apparatus 20 in a memory device; FIG. 18 & ¶0101 may be physically configured as a computer device that includes a processor 1001, a memory device 1002, an auxiliary storage device 1003; FIG. 13 & ¶0068…. See above; NOTE:  apparatus 20 or UE of fig .13 (UE#2) i.e. that comprises and has a memory coupled to processor, and that receives SCI transmitted by UE #1, where UE (UE#2 ) that receives i.e. stores the SCI for processing decoding).  
Yoshioka does not appear to explicitly teach or strongly suggest:  pool for: a physical sidelink shared channel (PSSCH); and a physical sidelink feedback channel (PSFCH); 
Park discloses: decode configuration signaling indicating configurations of a resource pool (Park – FIG.14 & Col 19 (ln 48-49)… UE may receive configuration information on a sidelink feedback channel (a physical sidelink feedback channel (PSFCH)) resource pool; Col 20 ln (4-9)….. the PSFCH resource pool may be configured by being associated with a PSCCH or PSSCH resource pool configuration. In this case, PSCCH or PSSCH resource pool configuration information may include configuration information on a PSFCH resource pool associated with the PSCCH or PSSCH resource pool; NOTE: a UE decodes configuration information for a resource pool for PSFCH associated with the resource pool for PSSCH where the PSSCH resource pool configuration includes configuration of the PSFCH i.e. decode signaling for a resource pool for PSSCH that includes PSFCH resource pool information), the resource pool being for:
a transmission of a physical sidelink shared channel (PSSCH) or a reception of the PSSCH on a sidelink (SL)  (Park – FIG.14 & Col 19 (ln 48-49) see above….. ; Col 20 ln (4-9) see above….; NOTE: a UE decodes configuration information for a resource pool for PSFCH associated with the resource pool for PSSCH where the PSSCH resource pool configuration includes configuration of the PSFCH i.e. decode signaling for a resource pool for PSSCH transmission and reception resources that includes PSFCH resource pool information); 
and a transmission or reception of a physical sidelink feedback channel (PSFCH) on the SL (Park – FIG.14 & Col 19 (ln 48-49) see above….. ; Col 20 ln (4-9) see above….PSCCH or PSSCH resource pool configuration information may include slot allocation information for indicating time-domain resource allocation information of the corresponding resource pool. Specifically, the PSCCH or PSSCH resource pool configuration information may period configuration information, slot offset information, or the like for allocating one or more sidelink slots over which the PSCCH or PSSCH resource pool is configured; NOTE: a UE decodes configuration information for a resource pool for PSFCH associated with the resource pool for PSSCH where the PSSCH resource pool configuration includes configuration of the PSFCH i.e. decode signaling for a resource pool for PSSCH transmission and reception resources that includes i.e. and that also includes PSFCH resource pool information in a defined and shared resource pool); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshioka with the teachings of Park, since Park enables transmitting sidelink HARQ feedback information for enabling a radio resource for transmitting the sidelink HARQ feedback information to be allocated in the NR, and furthermore in terms of data transmission stability, enables HARQ ACK/NACK information to be transmitted by bundling where overhead may be reduced (Park Col 15 (ln 59-63), Col 21 (ln 21-24)).

Regarding Claim 24. (New) Yoshioka in view of Park teaches: The apparatus of claim 21, 
furthermore Yoshioka discloses: wherein the HARQ feedback indicator is an enable indicator or a disable indicator for transmission of the HARQ feedback information (Yoshioka - ¶0070… The SCI may also include a “HARQ-ACK enabling indicator” that indicates whether to make the HARQ response enabled or disabled; NOTE: HARQ-ACK enabling indicator to make the HARQ response enabled or disabled).  

Regarding Claim 25. (New) Yoshioka in view of Park teaches: The apparatus of claim 24, 
furthermore Yoshioka discloses: wherein the processing circuitry is to encode the HARQ feedback information for transmission when the HARQ feedback indicator is the enable indicator (Yoshioka - ¶0070… See claim 24; NOTE: HARQ-ACK enabling indicator to make the HARQ response enabled or disabled).  

Regarding Claim 26. (New) Yoshioka in view of Park teaches: The apparatus of claim 24, 
furthermore Yoshioka discloses: wherein the processing circuitry is to refrain from encoding the HARQ feedback information for transmission when the HARQ feedback indicator is the disable indicator (Yoshioka - ¶0070… See claim 24; NOTE: HARQ-ACK enabling indicator to make the HARQ response enabled or disabled i.e. refrain enabling response).  

Regarding Claim 29. (New) Yoshioka in view of Park teaches: The apparatus of claim 21, 
furthermore Yoshioka discloses: further comprising transceiver circuitry coupled to the processing circuitry; and, one or more antennas coupled to the transceiver circuitry (Yoshioka - FIG. 18 & ¶0101 may be physically configured as a computer device that includes a processor 1001, a memory device 1002, an auxiliary storage device 1003; ¶0108… a transmitting and receiving antenna, an amplifier, a transceiver, a transmission line interface, and the like may be implemented by the communication device 1004; NOTE: UE apparatus comprising a processor i.e. processing circuitry coupled to a communication device comprising a transceiver and a TX antenna and RX antenna i.e. antennas).

Regarding Claim 30. (New) Yoshioka teaches: A non-transitory computer-readable storage medium that stores instructions for execution by one or more processors of a user equipment (UE), the instructions to configure the UE for 5G-New Radio (NR) sidelink communications (Yoshioka – FIG. 1-9 PSCCH/PSSCH; ¶0121….5G…NR;  FIG. 18 & ¶0101 may be physically configured as a computer device that includes a processor 1001, a memory device 1002, an auxiliary storage device 1003; NOTE: Memory in a device configured for NR), 
(See the rejection of Claim 21, Claim 30 recites similar and parallel features to Claim 21, and Claim 30 pertains to a non-transitory computer-readable storage medium associated to Claim 21, and the rationale for the rejection of claim 30 applies similarly to claim 21. Where applicable, minor differences between claims are noted as appropriate)
and to cause the UE to: decode configuration signaling indicating configurations of a resource pool, the resource pool being for: a transmission of a physical sidelink shared channel (PSSCH) or a reception of the PSSCH on a sidelink (SL) BWP; and a transmission or reception of a physical sidelink feedback channel (PSFCH) on the SL BWP; decode sidelink control information (SCI) received from a second UE via a physical sidelink control channel (PSCCH), the SCI indicating a sidelink resource of the resource pool for transmission of a transport block via the PSSCH, and a hybrid automatic repeat request (HARQ) feedback indicator for HARQ feedback information; decode the PSSCH to obtain the transport block, the PSSCH received using a frequency resource assignment and a time resource assignment associated with the sidelink resource; and encode the HARQ feedback information associated with the decoded PSSCH for transmission to the second UE using the PSFCH associated with the sidelink resource, based on the HARQ feedback indicator,   wherein the UE transmits the PSFCH with the HARQ feedback information in a first slot that includes PSFCH resources of the resource pool and is a number of slots after a last slot of the resource pool used for reception of the PSSCH (See the rejection of Claim 21, Claim 30 recites similar and parallel features to Claim 21, and Claim 30 pertains to a non-transitory computer-readable storage medium associated to Claim 21, and the rationale for the rejection of claim 30 applies similarly to claim 21. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 33. (New) Yoshioka in view of Park teaches:  The non-transitory computer-readable storage medium of claim 31, 
(See the rejection of Claim 24, Claim 33 recites similar and parallel features to Claim 24, and Claim 33 pertains to a non-transitory computer-readable storage medium associated to Claim 24, and the rationale for the rejection of claim 33 applies similarly to claim 24. Where applicable, minor differences between claims are noted as appropriate)
wherein the HARQ feedback indicator is an enable indicator or a disable indicator for transmission of the HARQ feedback information(See the rejection of Claim 24, Claim 33 recites similar and parallel features to Claim 24, and Claim 33 pertains to a non-transitory computer-readable storage medium associated to Claim 24, and the rationale for the rejection of claim 33 applies similarly to claim 24. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 34. (New) Yoshioka in view of Park teaches:   The non-transitory computer-readable storage medium of claim 33, 
(See the rejection of Claim 25, Claim 34 recites similar and parallel features to Claim 25, and Claim 34 pertains to a non-transitory computer-readable storage medium associated to Claim 25, and the rationale for the rejection of claim 34 applies similarly to claim 25. Where applicable, minor differences between claims are noted as appropriate)
wherein the wherein executing the instructions further causes the UE to: encode the HARQ feedback information for transmission when the HARQ feedback indicator is the enable indicator(See the rejection of Claim 25, Claim 34 recites similar and parallel features to Claim 25, and Claim 34 pertains to a non-transitory computer-readable storage medium associated to Claim 25, and the rationale for the rejection of claim 34 applies similarly to claim 25. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 35. (New) Yoshioka in view of Park teaches:  The non-transitory computer-readable storage medium of claim 34, 
(See the rejection of Claim 26, Claim 35 recites similar and parallel features to Claim 26, and Claim 35 pertains to a non-transitory computer-readable storage medium associated to Claim 26, and the rationale for the rejection of claim 35 applies similarly to claim 26. Where applicable, minor differences between claims are noted as appropriate)
wherein executing the instructions further causes the UE to: refrain from encoding the HARQ feedback information for transmission when the HARQ feedback indicator is the disable indicator(See the rejection of Claim 26, Claim 35 recites similar and parallel features to Claim 26, and Claim 35 pertains to a non-transitory computer-readable storage medium associated to Claim 26, and the rationale for the rejection of claim 35 applies similarly to claim 26. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 38. (New) Yoshioka teaches:  An apparatus to be used in a user equipment (UE), the apparatus comprising: processing circuitry, wherein to configure the UE for 5G-New Radio (NR) sidelink communications, the processing circuitry is 
(See the rejection of Claim 21, Claim 38 recites similar and parallel features to Claim 21, and Claim 38 pertains to an apparatus associated to Claim 21, and the rationale for the rejection of claim 38 applies similarly to claim 21. Where applicable, minor differences between claims are noted as appropriate)
to: decode sidelink control information (SCI) received from a second UE via a physical sidelink control channel (PSCCH), the SCI indicating a sidelink resource of a resource pool for transmission of a transport block via a physical sidelink shared channel (PSSCH), and a hybrid automatic repeat request (HARQ) feedback indicator for HARQ feedback information; decode the PSSCH to obtain the transport block, the PSSCH received using a frequency resource assignment and a time resource assignment associated with the sidelink resource; and encode the HARQ feedback information associated with the decoded PSSCH for transmission to the second UE using a physical sidelink feedback channel (PSFCH) associated with the sidelink resource, based on the HARQ feedback indicator, wherein the UE transmits the PSFCH with the HARQ feedback information in a first slot that includes PSFCH resources of the resource pool and is a number of slots after a last slot of the resource pool used for reception of the PSSCH; and a memory coupled to the processing circuitry and configured to store the SCI (See the rejection of Claim 21, Claim 38 recites similar and parallel features to Claim 21, and Claim 38 pertains to an apparatus associated to Claim 21, and the rationale for the rejection of claim 38 applies similarly to claim 21. Where applicable, minor differences between claims are noted as appropriate).  

8.            Claims  22, 23, 31, 32, 39, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka in view of Park, further in view of Wang et. al (US-20210400681-A1) referenced hereafter as “Wang”.
Regarding Claim 22. (New) Yoshioka in view of Park teaches: The apparatus of claim 21, 
furthermore Park discloses: wherein the 5G-NR sidelink communications comprise vehicle-to-everything (V2X) communications (Park FIG. 10 & Col 15 (ln 59-63)….. in the NR V2X, in terms of data transmission stability, HARQ ACK/NACK information may be transmitted, and in this case, overhead may be reduced by bundling and transmitting the corresponding information; NOTE: NR V2X), 
Yoshioka in view of Park does not appear to explicitly teach or strongly suggest: and wherein: decode a second PSFCH with second HARQ information received from the second UE, wherein reception of the second PSFCH overlaps in time with transmission of the PSFCH
Wang discloses wherein the 5G-NR sidelink communications comprise vehicle-to-everything (V2X) communications (Wang – FIG. 1 & ¶0042….NR V2X as shown in FIG. 1; FIG. 2 & ¶0015…. determining PSFCH resource in sidelink transmission in NR V2X; FIG. 4 & ¶0017 … sidelink transmission in NR V2X; NOTE: NR V2X), and wherein the processing circuitry is to: decode a second PSFCH with second HARQ information received from the second UE, wherein reception of the second PSFCH overlaps in time with transmission of the PSFCH (Wang – FIG. 11 & ¶0071…. slot #7, there will be collision between PSFCHs to be transmitted from UE1 and UE2, then the UE1, which corresponding to UE 300, determines, prior to slot #7 (e.g., slot #6), whether to receive PSFCH transmitted from UE2, or to transmit PSFCH to UE2 in slot #7. Similar process can be performed for UE2. Specifically, UE2 can determine, prior to slot #7 (e.g., slot #6), whether to receive PSFCH transmitted from UE1, or to transmit PSFCH to UE1 in slot #7; NOTE: UE1 receives from UE2 PSCCH/PSSCH with priority 2, and UE 1 transmits to UE2 PSCCH/PSSCH with priority 1, wherein the reception i.e. the decoding of the PSFCH from UE2 (second PSFCH from second UE) overlaps in slot7 i.e. in time with the PSFCH transmission from UE1 to UE2 in response to  PSCCH/PSSCH from UE2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshioka in view of Park with the teachings of Wang, since Wang enables a UE to determine the transmission and reception of the PSFCH in order to prevent collision, even without repetitions of PSFCH, thereby reduce resources allocation for PSFCH (Wang ¶0066).

Regarding Claim 23. (New) Yoshioka in view of Park teaches: The apparatus of claim 22, 
furthermore Wang discloses: wherein the processing circuitry is to: encode the PSFCH for transmission or decode the second PSFCH received from the second UE based on a priority value associated with each of the PSFCH and the second PSFCH (Wang – FIG. 11 & ¶0071…. slot #7, there will be collision between PSFCHs to be transmitted from UE1 and UE2, then the UE1, which corresponding to UE 300, determines, prior to slot #7 (e.g., slot #6), whether to receive PSFCH transmitted from UE2, or to transmit PSFCH to UE2 in slot #7. Similar process can be performed for UE2. Specifically, UE2 can determine, prior to slot #7 (e.g., slot #6), whether to receive PSFCH transmitted from UE1, or to transmit PSFCH to UE1 in slot #7; NOTE: UE1 receives from UE2 PSCCH/PSSCH with priority 2, and UE 1 transmits to UE2 PSCCH/PSSCH with priority 1, wherein the reception i.e. the decoding of the PSFCH from UE2 (second PSFCH from second UE) overlaps in slot7 i.e. in time with the PSFCH transmission from UE1 to UE2 in response to  PSCCH/PSSCH from UE2, and where furthermore UE determines whether to encode the PSFCH to UE2 i.e. the PSFCH or decode the PSFCH from UE2 i.e. the second PSFCH based on a priority value 1 and 2 associated with each PFSCH).  

Regarding Claim 31. (New) Yoshioka in view of Park teaches: The non-transitory computer-readable storage medium of claim 30, 
(See the rejection of Claim 22, Claim 31 recites similar and parallel features to Claim 22, and Claim 31 pertains to a non-transitory computer-readable storage medium associated to Claim 22, and the rationale for the rejection of claim 31 applies similarly to claim 22. Where applicable, minor differences between claims are noted as appropriate)
wherein the 5G-NR sidelink communications comprise vehicle-to-everything (V2X) communications, and wherein executing the instructions further causes the UE to: decode a second PSFCH with second HARQ information received from the second UE, wherein reception of the second PSFCH overlaps in time with transmission of the PSFCH(See the rejection of Claim 22, Claim 31 recites similar and parallel features to Claim 22, and Claim 31 pertains to a non-transitory computer-readable storage medium associated to Claim 22, and the rationale for the rejection of claim 31 applies similarly to claim 22. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 32. (New) Yoshioka in view of Park teaches:  The non-transitory computer-readable storage medium of claim 31, 
(See the rejection of Claim 23, Claim 32 recites similar and parallel features to Claim 23, and Claim 32 pertains to a non-transitory computer-readable storage medium associated to Claim 23, and the rationale for the rejection of claim 32 applies similarly to claim 23. Where applicable, minor differences between claims are noted as appropriate)
wherein executing the instructions further causes the UE to: encode the PSFCH for transmission or decode the second PSFCH received from the second UE based on a priority value associated with each of the PSFCH and the second PSFCH(See the rejection of Claim 23, Claim 32 recites similar and parallel features to Claim 23, and Claim 32 pertains to a non-transitory computer-readable storage medium associated to Claim 23, and the rationale for the rejection of claim 32 applies similarly to claim 23. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 39. (New) Yoshioka in view of Park teaches:  The apparatus of claim 38, 
(See the rejection of Claim 21, Claim 39 recites similar and parallel features to Claim 21, and Claim 39 pertains to an apparatus associated to Claim 21, and the rationale for the rejection of claim 39 applies similarly to claim 21. Where applicable, minor differences between claims are noted as appropriate)
wherein the processing circuitry is to: decode a second PSFCH with second HARQ information received from the second UE, wherein reception of the second PSFCH overlaps in time with transmission of the PSFCH(See the rejection of Claim 21, Claim 39 recites similar and parallel features to Claim 21, and Claim 39 pertains to an apparatus associated to Claim 21, and the rationale for the rejection of claim 39 applies similarly to claim 21. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 40. (New) Yoshioka in view of Park teaches: The apparatus of claim 39, 
(See the rejection of Claim 28, Claim 40 recites similar and parallel features to Claim 28, and Claim 40 pertains to an apparatus associated to Claim 28, and the rationale for the rejection of claim 40 applies similarly to claim 28. Where applicable, minor differences between claims are noted as appropriate)
wherein the processing circuitry is to: encode the PSFCH for transmission or decode the second PSFCH received from the second UE based on a priority value associated with each of the PSFCH and the second PSFCH(See the rejection of Claim 28, Claim 40 recites similar and parallel features to Claim 28, and Claim 40 pertains to an apparatus associated to Claim 28, and the rationale for the rejection of claim 40 applies similarly to claim 28. Where applicable, minor differences between claims are noted as appropriate).  

9.            Claims  27, 28, 36, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka in view of Park, further in view of CHENG et al. (US-20210028910-A1) referenced hereafter as “CHENG”.
Regarding Claim 27. (New) Yoshioka in view of Park teaches: The apparatus of claim 21, 
Yoshioka in view of Park does not appear to explicitly teach or strongly suggest: wherein the configuration signaling further indicates a periodicity of transmitting the HARQ feedback information via the PSFCH.  
CHENG discloses: wherein the configuration signaling further indicates a periodicity (CHENG – FIG. 4 & ¶0057….. TX UE 106 and RX UE 108 have received SIB signaling for PSFCH resource configuration as shown in Table 2. It is noted that two PSFCH resource formats (e.g., PSFCH#0 and PSFCH#1 as shown in FIG. 4); Table -2 …. PSFCH resource configuration: #0 - PSFCH format: 0 - periodicity: 2 slots,….. PSFCH resource configuration - resource ID: #1 - PSFCH format: 0 - periodicity: 4 slots; NOTE: UEs communicating with each other receive SIB signaling for PSFCH configuration with two formats with periodicity 2 slots, and 4 slots ) of transmitting the HARQ feedback information via the PSFCH (CHENG – FIG. 4 & ¶0057See above…..; ¶0058 UE 108 receives the first PSSCH scheduled by the first SCI from the TX UE 106 in slot #0, and receives the second PSSCH scheduled by the second SCI from the TX UE 106 in slot #2. …. RX UE 108 may perform HARQ multiplexing for PSSCHs scheduled …..RX UE 108 may transmit HARQ feedback on a PSFCH resource 6010; NOTE: RX UE 108 receives from TX UE 106 PSSCH and schedules i.e. transmitting PFSCH on configured the PSFCH with appropriate periodicity as depicted in FIG. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshioka in view of Park with the teachings of CHENG, since CHENG enables a UE to monitor the PSFCH resource to determine dropping of prioritized HARQ feedback when PSFCH resources are overlapped, and enables a UE to monitor the PSFCH resource to determine whether the retransmission resource reserved by the UEs can be released (CHENG ¶0055 ¶0060, 0065).

Regarding Claim 28. (New) Yoshioka in view of Park and CHENG teaches: The apparatus of claim 27, 
furthermore CHENG discloses: wherein the processing circuitry is to: determine a frequency resource of the PSFCH resources based on the periodicity (CHENG – FIG. 4 & ¶0057, ¶0058  See claim 27…..; NOTE: frequency resources for PSFCH 6010…, 6002 are depicted determined with configured periodicity of 2 slots and 4 slots); 
and encode the HARQ feedback information associated with the decoded PSSCH for transmission to the second UE using the PSFCH and the determined frequency resource (CHENG – FIG. 4 & ¶0057, ¶0058  See claim 27…..; NOTE: frequency resources for PSFCH 6010…, 6002 are depicted with configured periodicity of 2 slots and 4 slots), and PSFCH 6010 is used i.e. encoded by UE 108 on determined frequency depicted, to transmit PSFCH to UE 106 i.e. second UE for decoded PSSCH from UE 106 .  

Regarding Claim 36. (New) Yoshioka in view of Park teaches:  The non-transitory computer-readable storage medium of claim 31, 
(See the rejection of Claim 27, Claim 36 recites similar and parallel features to Claim 27, and Claim 36 pertains to a non-transitory computer-readable storage medium associated to Claim 27, and the rationale for the rejection of claim 36 applies similarly to claim 27. Where applicable, minor differences between claims are noted as appropriate)
wherein the configuration signaling further indicates a periodicity of transmitting the HARQ feedback information via the PSFCH(See the rejection of Claim 27, Claim 36 recites similar and parallel features to Claim 27, and Claim 36 pertains to a non-transitory computer-readable storage medium associated to Claim 27, and the rationale for the rejection of claim 36 applies similarly to claim 27. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 37. (New) Yoshioka in view of Park and CHENG teaches: The non-transitory computer-readable storage medium of claim 36, 
(See the rejection of Claim 28, Claim 37 recites similar and parallel features to Claim 28, and Claim 37 pertains to a non-transitory computer-readable storage medium associated to Claim 28, and the rationale for the rejection of claim 37 applies similarly to claim 28. Where applicable, minor differences between claims are noted as appropriate)
wherein executing the instructions further causes the UE to: determine a frequency resource of the PSFCH resources based on the periodicity; and encode the HARQ feedback information associated with the decoded PSSCH for transmission to the second UE using the PSFCH and the determined frequency resource(See the rejection of Claim 28, Claim 37 recites similar and parallel features to Claim 28, and Claim 37 pertains to a non-transitory computer-readable storage medium associated to Claim 28, and the rationale for the rejection of claim 37 applies similarly to claim 28. Where applicable, minor differences between claims are noted as appropriate).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo- Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414        
09/21/2022                                                                                                                                                                                                



/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414